Name: 93/168/EEC: Commission Decision of 19 March 1993 concerning certain protection measures, with regard to foot and mouth disease in Italy and revoking Decision 93/162/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agricultural activity;  means of agricultural production;  international trade
 Date Published: 1993-03-20

 Avis juridique important|31993D016893/168/EEC: Commission Decision of 19 March 1993 concerning certain protection measures, with regard to foot and mouth disease in Italy and revoking Decision 93/162/EEC Official Journal L 069 , 20/03/1993 P. 0045COMMISSION DECISION of 19 March 1993 concerning certain protection measures, with regard to foot and mouth disease in Italy and revoking Decision 93/162/EEC(93/168/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/65/EEC (2) and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989, concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/67/EEC (4) and, in particular, Article 9, Whereas since 28 February 1993 several outbreaks of foot and mouth disease have been declared in several regions in Italy; Whereas the Commission has sent missions to Italy to examine the foot and mouth disease situation; Whereas the Commission, on 17 March 1993, has adopted the necessary protection measures; Whereas, following an in-depth discussion in the Standing Veterinary Committee it is necessary to adopt appropriate protective measures and, forthwith, to revoke Decision 93/162/EEC (5); Whereas the foot and mouth disease situation in Italy is liable to endanger the herds of other Member States in view of the trade in live biungulate animals and their products, other than meat and meat products produced before the date of entry of the disease in regions which have not been affected by the disease, meat products subjected to a treatment as laid down in Article 4 (1) of Council Directive 80/215/EEC, of 22 January 1980, on animal health problems affecting intra-Community trade in meat products (6), as last amended by Council Directive 91/687/EEC (7), and milk and milk products subjected to suitable heat treatment; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Italy shall not send live animals of the bovine, ovine, caprine and porcine species and other biungulates and animals products of these species from its territory to other Member States. However, this prohibition shall not apply to: - fresh meat and products containing meat originating from animals slaughtered before 1 February 1993 provided that (a) the animals do not originate from and were not slaughtered in a region listed in the Annex; (b) the meat is clearly identified, and transported and stored separately from meat which is not permitted for intra-Community trade, - meat products subjected to a treatment as laid down in Article 4 (1) of Directive 80/215/EEC, - milk or milk products which have been subjected to heat treatment at a temperature of 71,7 ° C for 15 seconds. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1) and accompanying fresh meat consigned from Italy shall bear the following: 'Meat complying with the Commission Decision of 19 March 1993`. 3. The accompanying health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (2) shall, in the case of the meat products referred to in paragraph 1 consigned from Italy, bear the following: 'Products complying with the Commission Decision of 19 March 1993`. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 Decision 93/162/EEC is hereby revoked. Article 4 This Decision shall apply until 31 March 1993. Article 5 This Decision is addressed to the Member States. Done at Brussels, 19 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission